Exhibit Chesapeake Corporation Computation of Ratio of Earnings to Fixed Charges (in millions, except for ratio of earnings to fixed charges) 12/30/07 12/31/06 1/01/06 1/02/05 12/28/03 Earnings: Pre tax income (loss) from continuing operations before adjustment for minority interests in consolidated subsidiaries or income/loss from equity investees $ (18.7 ) $ (40.1 ) $ (310.4 ) $ 12.6 $ 26.5 Fixed charges 47.6 42.8 36.5 40.5 46.7 $ 28.9 $ 2.7 $ (273.9 ) $ 53.1 $ 73.2 Less capitalized interest - - - 0.4 1.0 Less minority interest 0.2 - (0.7 ) (0.7 ) (1.0 ) Total Earnings $ 28.7 $ 2.7 $ (273.2 ) $ 53.4 $ 73.2 Fixed Charges: Interest expensed and capitalized and amortization of premiums, discounts and capitalized expenses related to indebtedness $ 44.2 $ 39.6 $ 33.6 $ 37.8 $ 44.3 Estimated interest component of rental expense (1) 3.4 3.2 2.9 2.7 2.4 Total Fixed Charges $ 47.6 $ 42.8 $ 36.5 $ 40.5 $ 46.7 Ratio of earnings to fixed charges - (2) - (3) - (4) 1.3 1.6 (1) Represents approximately one-third of rent expense which is deemed to represent the interest component of rental payments. (2) Earnings, as defined, were inadequate to cover fixed charges by $18.9 million in the fiscal year ended December 30, 2007. (3) Earnings, as defined, were inadequate to cover fixed charges by $40.1 million in the fiscal year ended December 31, 2006. (4) Earnings, as defined, were inadequate to cover fixed charges by $309.7 million in the fiscal year ended January 1, 2006.
